Citation Nr: 0405486	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a digestive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran served on active duty from June 1952 to May 1953.  
The Board notes that while the veteran's discharge was 
initially characterized as "undesirable", it was later 
recharacterized as under honorable conditions.

The veteran's claim of entitlement to service connection for 
a digestive disorder was denied by the Board in a June 1988 
decision.  

In July 2001, the RO received the veteran's request to reopen 
the claim of entitlement to service connection for a 
digestive disorder (claimed as an ulcer).  In a November 2002 
rating decision, the RO reopened the claim and denied it on 
the merits.  The veteran disagreed with the November 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in March 2003.  


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied service 
connection for a digestive disorder. 

2.  The evidence associated with the claims file subsequent 
to the June 1988 decision is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.




CONCLUSIONS OF LAW

1.  The Board's June 1988 decision denying service connection 
for a digestive disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104,  20.1100 (2003).

2.  Since the June 1988 decision, new and material evidence 
has not been received, and so the veteran's claim of 
entitlement to service connection for a digestive disorder is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
digestive disorder.

As noted in the Introduction, the veteran's claim was 
previously denied by the Board in June 1988.  As explained in 
greater detail below, before such a claim may be considered 
on its merits, it must be reopened.  The Board points out 
that although the RO reopened the claim in November 2002 (for 
reasons which are unclear), the Board must itself examine on 
a de novo basis whether the evidence warrants reopening the 
claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.
Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was generally notified of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim by 
means of September 1986, August 1999, March 2000, June 2001 
and November 2002 rating decisions, by the June 1988 Board 
decision and by the February 2003 statement of the case.  

More significantly, a letter was sent to the veteran in 
August 2002, with a copy to his representative, which 
specifically explained the provisions of the VCAA.  
Crucially, the veteran was informed by means of the August 
2002 letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board finds that this document properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in November 2002, prior to the 
expiration of the one-year period following the August 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

The Board has considered the contentions of the veteran's 
representative in the July 2003 informal hearing with respect 
to purported failures on the part of VA to satisfy its duty 
to assist the veteran as set forth in the VCAA.  However, as 
alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include ulcers, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2001, prior to this date.  Therefore, the earlier 
version of the law, discussed in the paragraph immediately 
below, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  

(i.)  The "old" evidence

At the time of the June 1988 Board decision, the evidence 
consisted of the veteran's service medical records, which 
included no complaints or findings indicative of a disorder.  
Findings at separation were normal.  There was no pertinent 
medical evidence for approximately twenty years after 
service.  The record contained a March 1974 x-ray report 
showing a benign antral gastric ulcer and a deformed duodenal 
bulb, which was indicated as possibly due to scaring from old 
ulcerative disease.  

The record also contained an October 1986 statement from 
C.W.M., described as an employee at Highland Park Pharmacy, 
who stated that he remembered the veteran had prescriptions 
filled for ulcer medication and antacids as early as June 
1954.  

Also of record were various statements of the veteran to the 
effect that he had been treated for an ulcer in service and 
shortly thereafter.

(ii.)  The June 1988 Board decision

In its June 1988 decision the Board relied upon the lack of 
pertinent  medical records for twenty years after service to 
deny the veteran's claim.  Although not stated in so many 
words, it is clear that the Board discounted the statements 
of the veteran and C.W.M.  In essence, the Board determined 
that the evidence then of record established that the veteran 
had a current disability, but did not establish that the 
disability was related to service, had its onset in service, 
or had its onset within a year after separation from service.

(iii.)  Additionally received evidence

The record since the Board's denial includes reports of 
ongoing medical treatment for a digestive disorder; an 
additional statement from C.W.M. dated in December 2002; and 
various other lay statements and statements from the veteran 
to the effect that the veteran had been treated for an ulcer 
since his release from service in 1953.
The Board will address these in turn.

Received after the June 1988 denial are VA treatment reports 
from 1986 to 1990, showing diagnoses of peptic ulcer disease 
and a hiatal hernia and a massive upper GI bleed.  Treatment 
records from 1998 to February 1999 show a notation of a 
peptic ulcer by history, and treatment reports from January 
1999 to August 1999, show notation of peptic ulcer disease by 
history, status post esophagogastroduodenoscopy and blood 
transfusion in the past.  

This evidence essentially shows ongoing treatment of the 
veteran's digestive disorder.  The existence of a current 
disability was conceded at the time of the June 1988 
decision, and so such evidence is considered cumulative and 
redundant of evidence already of record and is not new and 
material.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).     

Also of record is the lay statement from C.W.M. to the effect 
that the veteran had prescriptions for anti-ulcer medications 
filled at the pharmacy at which C.W.M. worked in 1953  This 
statement essentially duplicates his 1986 statement, which 
was previously considered and rejected by the Board. 
Accordingly, it is not new.  

However, contrary to the 1986 statement, C.W.M now claims to 
recall that the veteran was in fact getting prescriptions 
filled for ulcer medication as early as 1953 (within the one 
year presumptive period following the veteran's discharge).  
To the extent that this revision somehow makes the recent 
statement of C.W.M. new evidence (and the Board believes that 
it does not do so), the Board will further analyze the 
statement.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].    

The Board notes that C.W.M.'s current statement contradicts 
his first statement as to the date the veteran allegedly 
filled his ulcer prescriptions without offering any reason 
for the contradiction and without establishing any basis for 
the belief that the current statement is more reliable than 
the first.  The Board finds that this contradiction in fact 
impeaches the credibility of C.W.M. 

The Board acknowledges that, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the Court 
has further held that this presumption of credibility is not 
unlimited.  Specifically, the Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  See 
Duran v. Brown, 7 Vet. App. 216 (1994).

The Board finds that C.W.M.'s recent statement, which is 
based solely on his own unaided recollection of events which 
purportedly occurred 50 years earlier, and which directly 
contradicts a statement he made in 1986 in such a way as to 
better fit the time frame required to establish service 
connection, is patently incredible and therefore does not 
constitute new and material evidence.  

The veteran himself continues to contend that his digestive 
problems began during service and continued thereafter and 
that there is a relationship between service and the current 
gastrointestinal disability.  Such statements are essentially 
repetitive of statements he previously made.  As such, these 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992) .  Further, such statements cannot be 
considered new and material as to the question of the time of 
onset of a digestive disorder or a relationship to service.  
Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

Recently submitted evidence also includes numerous statements 
from friends and family members of the veteran attesting to 
knowledge of his complaints and medication taken at the time 
of his discharge from service.  This evidence is new in that 
these persons, unlike the veteran himself and C.W.M., have 
not submitted statements in the past.  The additionally 
submitted lay statements are not, however, material in that 
the statements express opinions as to medical matters such as 
diagnosis, treatment and onset of the claimed disability.  
See Moray and Routen, supra.   

In short, the veteran has not submitted competent medical 
evidence which serves to link his current gastrointestinal 
disability to service. In the absence of such evidence, his 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  Because new and material evidence 
has not been received, the Board finds that the veteran's 
claim of entitlement to service connection for a digestive 
disorder cannot be reopened. 
The benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim, to include competent evidence 
of a digestive disorder in service or within the one year 
presumptive period thereafter and competent medical nexus 
evidence.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a digestive 
disorder is not reopened.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



